Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Application filed on 04/25/2022 in which Claims 1-14 were presented for examination.
Response to Arguments
In view of applicant’s amendment, the search has been updated and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection.
Applicant’s arguments, see page 2, filed on 04/25/2022, with respect to informalities in the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.
Applicant’s arguments, see page 2, filed on 04/25/2022, with respect to Claim objections have been fully considered and are persuasive. The Claim objections has been withdrawn.
Applicant’s arguments, see page 2, filed on 04/25/2022, with respect to Claim Rejections - 35 USC § 112 have been fully considered and are persuasive. The Claim Rejections - 35 USC § 112 has been withdrawn.
THIS ACTION IS MADE FINAL.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “each pocket of said pair of pockets includes a different shape” in lines 1-2. In paragraph 23 of the original filed and newly amended specifications, mentions “As such, the pocket size and resulting insert can be different based on the size of the clothing, so as to accommodate the differences in body sizes of the users.” and does not include “pockets having a different shape”. Therefore, “pockets having a different shape” is considered as new matters in the claim. For the purpose of examination, “pockets having a different shape” is considered as “pockets having a different size”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis  for the rejections under this section made in this Office action: A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley (US 20100064409 A1). 
Regarding Claim 1, Buckley discloses an article of clothing (Fig-5), comprising: a main body having a tubular waistband , a front panel(Annotated Fig 1 below, See the front side of the pant), a back panel (Annotated Fig 1 below, See the back side of the pant) and a pair of leg openings (Annotated Fig 1 below, the opening where the leg go through); a pair of pockets (Annotated Fig 1 below, pairs of #30) that are disposed along an inside facing portion of the back panel (¶-30, #30 pairs of pockets is disposed on inner rear fabric #18 in Fig 3 and facing inside portion of the rear fabric #12), each pocket of said pair of pockets including a bottom end, an open top end and an interior space (Annotated Fig 1 below, see pockets on rear inner fabric #18); and a pair of inserts,  that are positioned within the interior space of each of the pair of pockets, each insert of the pair of inserts comprising a straight flat bottom end (see annotated Fig 1 below of Pad D-32 having a straight flat bottom end), a curved upper end, a concave front surface and a convex back surface (See annotated Fig 1(a) below), wherein the pair of inserts include a shape and a size that is configured to approximate a shape and a size of a human buttock (¶-43, it is noted that the height and width can be varied to better accommodate different shapes and sizes of various wearers of the garment) .

    PNG
    media_image1.png
    676
    983
    media_image1.png
    Greyscale

Annotated Fig 1 of Buckley

    PNG
    media_image2.png
    274
    590
    media_image2.png
    Greyscale

Annotated Fig 1 (a) of Buckley


Regarding Claim 2, Buckley discloses the limitation of claim 1 above and further discloses wherein the pair of inserts are constructed from at least one of a silicone or nylon material (¶- 48 “the pads 26a, 26b are formed from a closed cell foam or silicon material”). 
Regarding Claim 3, Buckley discloses the limitation of claim 1 above and further discloses wherein the pair of inserts are constructed from a resilient material that is configured to move in conformity with a movement of a user's buttock (¶- 48). It is well known in the art that silicone is considered a resilient material and it can deform elastically and adjust to the shape and movement of the user’s buttock. 
Regarding Claim 4, Buckley discloses the limitation of claim 1 above and further discloses wherein the pair of pockets are positioned along the back panel and are configured to cover an entirety of a user's buttocks (See Fig 1, it covers the whole buttock area in the back).
Regarding Claim 5, Buckley discloses the limitation of claim 4 above and further discloses wherein the pair of inserts include a shape and a size that is complementary to a shape and a size of the interior space of the pair of pockets (¶-51-52).
Regarding Claim 8, Buckley discloses the limitation of claim 1 above and further discloses wherein each pocket of the pair of pockets includes a flat bottom end (see annotated Fig 1 above of Pad D-32 having straight flat bottom end), that is configured to be positioned against a bottom crease of each of the human buttock to prevent a lateral shifting of each insert of the pair of inserts.
Examiner respectfully notes that the limitation “each pocket of the pair of pockets includes a flat bottom end, that is configured to be positioned against a bottom crease of each of the human buttock to prevent a lateral shifting of each insert of the pair of inserts” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. 
Regarding Claim 9, Buckley discloses the limitation of claim 1 above and further discloses wherein each pocket of the pair of pockets includes a middle depth that is greater than an upper depth, and a lower depth (¶-51-52; since the pocket defines the shape of insert, the pockets have a middle depth that is greater than an upper and lower depth when the insert is in use; See Annotated Fig 2 below for the shape of insert that goes into the pocket).

    PNG
    media_image3.png
    273
    635
    media_image3.png
    Greyscale

Annotated Fig 2 of Buckley
Regarding Claim 10, Buckley discloses the limitation of claim 1 above and further discloses wherein each insert of the pair of inserts are permanently positioned within a pocket of said pair of pockets (¶-51-52, Fig 2; inserts #40 locked inside the pockets #30).
Regarding Claim 11, Buckley discloses the limitation of claim 1 above and further discloses wherein each pocket of said pair of pockets includes a different shape (¶-51-53, based on the shape of the pads/inserts, the pocket can have different shapes since each pocket of the pair of pockets contain inserts that includes a different shape of inserts, that will impact the shape of the pocket during wear). 
Regarding Claim 12, Buckley discloses the limitation of claim 11 above and further discloses wherein each insert of the pair of inserts includes a different shape (¶-39 and 43, it is noted that a shape is particularly advantageous for by wearers that have a sagging buttocks, therefore the shape can be different based on the user’s preference on each side of the buttock as some user have uneven shapes). 
Regarding Claim 13, Buckley discloses the limitation of claim 12 above and further discloses wherein each insert of the pair of inserts includes a shape that is complementary to one of the pockets of said pair of pockets (¶-51-52).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley ( US 20100064409 A1) in view of Thompson (US20110078840A1).	
Regarding Claim 6, Buckley discloses the limitation of claim 1 above. Buckley is silent on connectors that are positioned along the open top end of each of the pair of pockets, said connectors functioning to selectively secure the open top end in a closed position. 
Thompson teaches connectors that are positioned along the open top end (Fig-3, #102) of each of the pair of pockets (Fig 3-4), said connectors functioning (¶-0022, line 1) to selectively secure the open top end in a closed position.
Buckley and Thompson are considered analogous art to the claimed invention because they are in the same field of endeavor, clothing (lower body garments) with buttock inserts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pockets of Buckley to incorporate the connectors from the pockets of Thompson by including the top opening of each of the pair of pockets with connectors such as Velcro to restrict the access to the interior of the pocket and to secure the inserts during the movement of the buttock.
Regarding Claim 7, Buckley as modified teaches the limitation of claim 6 above. Buckley is silent on wherein the connectors comprise strips of hook and loop material. However, Thompson further discloses wherein the connectors comprise strips of hook and loop material (¶-0022-Velcro and ¶-0051, strips of hook and loop).
Regarding Claim 14, Buckley discloses the limitation of claim 1 above. However, Buckley does not specifically disclose wherein each insert of the pair of inserts provides an outward projection of between three inches and ten inches (a measurement of an outward projection).
However, Buckley discloses the dimensions for the pads having the width being 12cm to 19cm which equates to 4.72 to 7.48 inches (¶- 43).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buckley’s pads/inserts to have an outward projection of between three inches and ten inches, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
US 20190075867 A1 by Nacif Benavides discloses a muscle enhancement device comprises a pad sandwiched between two pieces of fabric. The pad is surround by a transitional edge. When muscle enhancement device is being worn properly, the muscle enhancement device is changed from a relaxed state to a stretched state and pad provides a soft, comfortable diffused and obscure edge.
US 20180192718 A1 by Jones discloses a buttock enhancing pad of the type used in a garment worn on a wearer's buttock is provided. The periphery of the pad has five sides to realistically mimic the shape of a buttock: a first edge extending along the midline of the body; a second edge extending from the first edge across the top edge of the pad along the top of the buttock; a third edge extending from the second edge and is the outer-most edge of the pad; a fourth edge extending from the third edge forming a rounded side running along the bottom quadrant, along the outer edge of the buttock cheek; and a fifth edge extending from the fourth edge and connecting to the first edge and running along the bottom edge of the pad, ensuring that the pad upholds its intended shape while being worn upright inside the pad pocket of a garment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280.  The examiner can normally be reached on M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIN HTWE OO/Examiner, Art Unit 3732                   

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732